Case 6:18-cv-01088-GAP-DCI Document 248 Filed 12/14/20 Page 1 of 4 PageID 25538




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

 WESTGATE RESORTS, LTD.,
 a Florida limited partnership,
 by and through its general partner,
 WESTGATE RESORTS, INC.,
 a Florida corporation, et al.,

        Plaintiffs,

 v.                                                  CASE NO. 6:18-cv-01088-GAP-DCI

 TET & ASSOCIATES, LLC,
 d/b/a TIMESHARE EXIT TEAM, et al.,

       Defendants.
 ___________________________________/


      DEFENDANT TET & ASSOCIATES, LLC’S UNOPPOSED MOTION TO EXCUSE
             COUNSEL AMY BAKER FROM PRE-TRIAL CONFERENCE
        Defendants TET & Associates, LLC d/b/a Timeshare Exit Team, Brandon Reed, Trevor

 Hein and Thomas Parenteau (collectively, “TET”), file this Unopposed Motion to Excuse Counsel

 Amy Baker from Pre-Trial Conference, and respectfully state in support the following:

 I.     INTRODUCTION

        The pre-trial conference is currently scheduled to take place on December 15, 2020 at 10

 a.m. (D.E. 226, Order Rescheduling Hearing from the previously set date of December 21, 2020

 to December 15, 2020). Just prior to the issuance of this Court’s order rescheduling the pre-trial

 conference, the Honorable Robin Rosenberg in the Southern District of Florida issued an order

 reserving December 14 and 15, 2020 for hearings on pending motions to dismiss in the matter of

 In Re Zantac, Case No. 9:20-md-02924. (D.E. 2262 in Case No. 9:20-md-02924). Judge

 Rosenberg subsequently issued an order setting the start time for the December 14 and 15 hearings


                                                 1
Case 6:18-cv-01088-GAP-DCI Document 248 Filed 12/14/20 Page 2 of 4 PageID 25539




 at 10:00 a.m. (D.E. 2357; Case No. 9:20-md-02924). The Undersigned is lead counsel (and the

 only counsel of record) for a defendant in that matter and therefore is scheduled to attend the

 December 14 and 15, 2020 hearings which conflict with the pre-trial conference in this matter.

        Defendant TET is represented by lead counsel, John Benford, Esq., who will attend the

 pre-trial conference on December 15, 2020. Thus, the Undersigned respectfully requests to be

 excused from attendance at the pre-trial conference. Plaintiffs are unopposed to this request.

 II.    MEMORANDUM OF LAW

        The Court’s original Case Management Order directs lead counsel and local counsel for

 each party to attend the pre-trial conference in person unless previously excused by the Court.

 (D.E. 55 at 11). While the Undersigned is not lead counsel, in an abundance of caution the

 Undersigned seeks to be excused from the pre-trial conference in compliance with the Court’s

 order. Rule 16 provides that a represented party “must authorize at least one of its attorneys to

 make stipulations and admissions about all matters that can reasonably be anticipated for

 discussion at a pretrial conference.” Fed. R. Civ. P. 16(c)(1). Rule 16 further provides, as to a pre-

 trial conference, that it “must be attended by at least one attorney who will conduct the trial for

 each party.” Fed. R. Civ. P. 16(e).

        As noted above, TET has authorized its lead counsel John Benford to attend the pre-trial

 conference on its behalf. Mr. Benford, as lead trial counsel, will attend the pre-trial conference as

 contemplated by Rule 16(c) and (e). Thus, TET respectfully requests that the Undersigned’s

 appearance at the pre-trial conference be excused in light of the Undersigned’s conflicting hearing

 in the Southern District of Florida.




                                                   2
Case 6:18-cv-01088-GAP-DCI Document 248 Filed 12/14/20 Page 3 of 4 PageID 25540




 III.    CONCLUSION

         For the foregoing reasons, TET respectfully requests that the Court excuse the Undersigned

 counsel, Amy Baker, from attendance at the December 15, 2020 pre-trial conference.

                                   GOOD FAITH CERTIFICATION

         Pursuant to Local Rule 3.01(g), the Undersigned conferred with Plaintiffs’ counsel Brian

 Cummings, Esq. regarding the relief sought in this motion, and that Plaintiffs are unopposed to the

 relief sought.

         Respectfully submitted this 14th day of December, 2020.



                                                      /s/ _Amy L. Baker
                                                      John Y. Benford, Esquire
                                                      Florida Bar No. 51950
                                                      E-mail: john.benford@wilsonelser.com
                                                      E-mail: alyssa.heitman@wilsonelser.com
                                                      Amy L. Baker, Esquire
                                                      Florida Bar No. 86912
                                                      E-mail: amy.baker@wilsonelser.com
                                                      E-mail: cristina.popan@wilsonelser.com
                                                      Wilson Elser Moskowitz Edelman & Dicker
                                                      111 North Orange Avenue, Suite 1200
                                                      Orlando, Florida 32801
                                                      Telephone: (407) 203-7599
                                                      Facsimile: (407) 648-1376
                                                      Attorneys for Defendants
                                                      TET & Associates, LLC,
                                                      Brandon Reed, Trevor Hein,
                                                      and Thomas Parenteau

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 14, 2020, the foregoing document was filed with

 the Clerk of Court using the CM/ECF system and that all counsel of record received an electronic

 copy.



                                                 3
Case 6:18-cv-01088-GAP-DCI Document 248 Filed 12/14/20 Page 4 of 4 PageID 25541




                                           /s/ Amy L. Baker
                                           Amy L. Baker, Esquire




                                       4
